DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice regarding claim listing
The claims submitted 2/8/21 begins with claim 14 and also lists claim 14 as canceled (see second page of claims) while omitting claim 16. The examiner assumes this is a typographical error and the claims are supposed to indicate claims 15 and 16 as canceled and in order to avoid later confusion a claim listing correcting this should be submitted with the response to this action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 17, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, 15, 18, 25, 26 and 34 of U.S. Patent No. 9,326,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to subject matter which overlaps the instant claims. The patent claims are directed to a method of of treating HGPS using morpholino antisense oligonucleotides comprising the same sequence as that of the instant claims. Patent claims 14 and 15 recite the antisense oligonucleotide can comprise a cell-penetrating peptide and patent claims 26 and 34 recite the use of a compound having the 5’ modification and sequence of the instant claims. The person of ordinary skill would find it obvious to make this compound with a arginine-rich cell-penetrating peptide because the patent claims specifically recite morpholino antisense oligonucleotides conjugated to such peptides.

Claims 14, 17, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 29 of U.S. Patent No. 9,833,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to subject matter which overlaps the instant claims. The patent claims are directed to a method of of treating HGPS using morpholino antisense oligonucleotides comprising the same structure as that of the instant claims. The instant claims differ from the patent claims by having an acetyl group instead of H at the N-terminus of the cell-penetrating peptide, however this is considered to be a homolog of the patented structure which, in the absence of evidence to the contrary is considered an obvious variation that will have the provide the same characteristics as the parent compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635